Citation Nr: 1409814	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-41 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health System in North Florida/South Georgia
in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with non-VA medical services at Central Florida Health Alliance, Leesburg Regional Medical Center, The Villages Regional Hospital, on February 17, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Health System located in Gainesville, Florida.


FINDINGS OF FACT

1.  At the time of February 17, 2010 private emergency room treatment, the Veteran was in receipt of service connection for prostate cancer, rated 100 percent disabling.
 
2. On February 17, 2010, the Veteran received medical treatment at a non-VA hospital; the medical treatment was not previously authorized by VA.

3.  The evidence is approximately evenly balanced as to whether the private hospital treatment on February 17, 2010 was for a condition that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.

4.  The evidence is approximately evenly balanced as to whether VA facilities were feasibly available and an attempt to use them beforehand would not have been reasonable.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for payment or reimbursement of the unauthorized medical expenses incurred on February 17, 2010 have been met.  38 U.S.C.A. §§ 1703(a), 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.1000-1008 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 17, 2010, the Veteran felt nauseous, started vomiting, was sweating profusely, and fell to the floor as everything seemed like it was spinning.  The Veteran felt a little better and then had a second, similar episode.  He thought he might be having a stroke.  Instead of going to a VA facility, the Veteran went to the emergency room of a nearby private hospital.  He was billed for the emergency room treatment and seeks payment or reimbursement of these expenses from VA.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA. 38 U.S.C.A. § 1703(a).  The Veteran does not claim, and the evidence does not reflect, that the services were authorized in advance by VA.

The Veteran is in receipt of service connection for prostate cancer and rated 100 percent disabled.  The applicable law in this case is therefore 38 U.S.C.A. § 1728.  Prior to October 10, 2008, 38 U.S.C.A. § 1728(a) provided that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.   The 2008 amendments to the law make payment mandatory if the criteria are met and expands the meaning of "emergency treatment," defining this term (by cross-reference to 38 U.S.C.A. § 1725(f)(1)) as care or service furnished when VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, and when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health. 38 U.S.C.A. § 1728(a),(c).  See also 38 C.F.R. § 17.120(b).

The dispositive questions in this case are thus whether the emergency room treatment was rendered in a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health and whether VA facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

The February 17, 2010 emergency room treatment note indicates that there was a sudden onset of mild dizziness, nausea, and sweating.  A VA physician who reviewed these notes indicated that there were not emergent conditions that did not warrant an emergency room, and that VA facilities were available.  The Veteran's representative argued in the February 2014 brief that a reasonable person would not have known whether the symptoms were indicative of a serious health condition or emergency and that the Veteran's actions in seeking treatment at the nearest emergency room were reasonable under the above standards.  The Board agrees with the Veteran's representative.

While in hindsight it could be said that the symptoms of dizziness, nausea, vomiting, and sweating were non-emergent, the question under the statute and regulation is whether a prudent layperson reasonably would expect delay in seeking immediate medical attention would be hazardous to life or health.  The appellant's statements as to what he experienced are competent and credible.  It was reasonable for a person to think that these symptoms could be indicative of a serious health condition and that delay to go to a VA facility could be hazardous to his life or health.  The evidence is thus at least evenly balanced as to whether the Veteran should have gone to a VA facility instead of a nearby emergency room at a private hospital.  As VA law and regulations require that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with non-VA medical services at Central Florida Health Alliance, Leesburg Regional Medical Center, The Villages Regional Hospital on February 17, 2010 is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with non-VA medical services at Central Florida Health Alliance, Leesburg Regional Medical Center, The Villages Regional Hospital on February 17, 2010 is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


